Exhibit 10.45

 

FOURTH AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Fourth
Amendment") is made and entered into this 14th day of May, 2010 (the "Fourth
Amendment Date"), by and between ANGELES INCOME PROPERTIES, LTD. 6, a California
limited partnership, having an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 ("Seller") and HOMESTEAD ON LAKE LANSING,
LLC, a Michigan limited liability company, having a principal address at 1575
Watertower Place, East Lansing, Michigan 48823 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated October 26, 2009, as amended by that certain First Amendment
to Purchase and Sale Contract dated February 3, 2010, as further amended by that
certain Second Amendment to Purchase and Sale Contract dated March 29, 2010, as
further amended by that certain Third Amendment to Purchase and Sale Contract
dated April 20, 2010 (as amended, the "Contract"), for certain real property
situated in the County of Ingham, State of Michigan, commonly known as Homestead
Apartments, and more specifically described in the Contract (the "Property");
and

 

            WHEREAS, that certain Third Amendment to Purchase and Sale Contract
dated April 20, 2010 ("Third Amendment") set the Closing Date for May 21, 2010;
and      

 

            WHEREAS, Purchaser requests that the Closing Date be changed to May
20, 2010, and Seller is willing to accommodate this request on the condition
that it is able to obtain an amended Loan Payoff; and

 

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

1.                  Amendment to Closing Date.  Seller hereby agrees to revise
the Closing Date, as such term is defined in Section 5.1 of the Contract, from
Friday, May 21, 2010 to Thursday, May 20, 2010; provided, however, that if
Seller is unable to obtain a Loan Payoff statement from Lender for a Closing on
such May 20, 2010 date, then the Closing Date shall automatically revert to May
21, 2010, as was provided for in the Third Amendment.  If Seller is able to
obtain a Loan Payoff statement from Lender for a May 20, 2010 Closing Date, then
Purchaser shall unconditionally be committed to proceed to Closing on May 20,
2010.      

2.                  General Provisions.  The following provisions shall apply
with respect to this Fourth Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller. 

(b)               Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(c)                In the event of any conflict between the Contract and this
Fourth Amendment, the terms and conditions of this Fourth Amendment shall
control.

(d)               This Fourth Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.


            NOW, THEREFORE, the parties hereto have executed this Fourth
Amendment as of the Fourth Amendment Date.

 

 

SELLER:

 

ANGELES INCOME PROPERTIES, LTD. 6,

a California limited partnership

 

By:       ANGELES REALTY CORPORATION II,

            a California corporation,

            its general partner

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

 

 

 


 

PURCHASER:

 

 

HOMESTEAD ON LAKE LANSING, LLC,

a Michigan limited liability company

By: Maplegrove Property Management, LLC

a Michigan limited liability company, Manager

 

By:  /s/James F. Anderton, IV

Name:  James F. Anderton, IV

Title:  Manager

 